El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
La demanda original se interpuso en el presente caso en la corte municipal de Ponce, a los efectos del cobro por la vía judicial de un pagaré por la suma de trescientos pesos. La corte municipal falló en contra del demandante y éste apeló para ante la corte del distrito. Celebrada la nueva vista, la corte de distrito también falló en contra del demandante. La sentencia se dictó y registró el 30 de octubre de 1909.
El demandante Mora estableció un recurso de certiorari ante este Tribunal Supremo, solicitó en el mismo la anula-ción de la sentencia de 30 de octubre de 1909, y este Tribunal *173Supremo desestimó finalmente la solicitud porque no estaba envuelta -en la misma ninguna cuestión de procedimiento. (Mora v. Foote, sobre certiorari, decidido el 31 de enero de 1910, 16 Dec. de P. R., 19.)
El 3 de agosto de 1911, o séa cerca de dos años después de haberse dictado la sentencia, el demandante Mora pidió a la Corte de Distrito de Ponee que le concediera un nuevo juicio, y la corte, por resolución de 15 de septiembre de 1911, deses-timó la solicitud.
Y contra esta resolución de 15 de septiembre de 1911, es que se ha interpuesto el presente recurso de apelación.
Como puede verse a virtud de los hechos expuestos, sería muy fácil entrar a resolver por sus méritos la cuestión que entraña el recurso; pero, a nuestro juicio, no tenemos juris-dicción para hacerlo así y "debemos desestimar la apelación sin decidirla en su fondo.
El artículo 295 del Código de Enjuiciamiento Civil, enmen-dado en 9 de marzo de 1905, leyes de 1905, página 213, en lo pertinente, dice así:
“Artículo 295. — Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
# %
“2o. De una sentencia de una corte de distrito dictada en apela-ción interpuesta contra resolución de una corte inferior, dentro de los quince días después de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos e intereses, excediera de trescientos dollars. ’ ’
Y como la sentencia ep este caso se dictó por la corte de distrito en apelación interpuesta contra sentencia de la corte municipal, y como el valor de la cosa reclamada no excede de trescientos dollars, es necesario concluir que el recurso de apelación interpuesto no está autorizado por la ley y que, por tanto, no tenemos jurisdicción para resolverlo en su fondo.
Se dirá tal vez que en el presente caso no se ha apelado de la sentencia, sino de la resolución negando un nuevo juicio. *174No discutiremos si la anterior razón tendría o nó fuerza legal en un juicio en que la cuantía de la reclamación o de la sen-tencia excediera de 300 dollars; pero desde luego afirmamos que carece de toda eficacia en el recurso sometido a nuestra consideración, en el que el valor de la cosa reclamada y la cuantía de la sentencia no exceden de la expresada suma. Si admitiéramos que tal recurso fuera procedente, dejaríamos burlado el precepto del legislador contenido en la sección 2a. del artículo 295 del Código de. Enjuiciamiento Civil, porque en-tonces, en vez de apelarse de la sentencia, se solicitaría un nue-vo juicio, se apelaría de la negativa del nuevo juicio y por ese medio hábil podría llegarse a la revocación de una sentencia, que mediante recurso de apelación contra la misma inter-puesto, no podría ser revocada por falta de jurisdicción de esta Corte Suprema.
Por falta de jurisdicción, debe desestimarse el recurso interpuesto.

Desestimada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.